DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankiewicz, U.S. Patent No. 6,946,496 B2, in view of Plate, U.S. Patent Application Publication No. 2010/0139159 A1, and Hinsperger, U.S. Patent Application Publication No. 2003/0121202 A1.
Re Claim 17, Mankiewicz teaches a method of conserving irrigation water (see, e.g., 2:49-63) comprising placing a fabric (see 2:21-25, 3:9-23, and 4:65-5:8; the plastic fibers woven together of Mankiewicz falls under the broadest reasonable interpretation of “fabric” consistent with Applicant’s Specification; see, e.g., Spec. at 1:25-27, and 2:1-23) substrate (12; or 100, see figure 3 and 6:57-7:2) in the form of an open weave woven fabric (see 4:62-5:8, noting “weave of fragment” and “a more open weave of fragment”) sheet or web mat (see id., figure 3, 6:19-32, 7:17-27, and 9:18-22) around one or more plants (see 2:26-30 and 2:49-52), and wherein the fabric substrate is coated with a gel (16; see figure 2, 3:6-8, and 3:44-56; see also Spec., e.g., at 1:25-32 and 2:13-15, disclosing that the fibers or thread of the fabric substrate are coated with the gel) that is hydrophilic (see id. and 2:49-57), the gel coated fabric substrate has openings for plant roots to grow through (see 2:57-60, 3:6-40, 5:50-64, and 6:26-32), the gel coated fabric substrate allows irrigation water to pass through openings (20) in the substrate when the one or more plants are being irrigated (see, e.g., 4:47-5:8), and also slows down the rate of water evaporation from the soil or planting media. See id.
Mankiewicz does not expressly teach whether the gel is a polymer (see 3:47-56), and does not expressly teach placing the gel coated fabric substrate below the soil surface or planting media surface at a depth ranging from one tenth of an inch to forty-eight inches deep. Mankiewicz additionally does not expressly teach a thread count of the open weave woven fabric sheet or web mat.
Plate, similarly directed to a method of conserving irrigation water (see Abstract and paragraph [0020]), teaches that it is known in the art to have the method comprising placing a polymer gel (see paragraphs [0020]-[0030]) below the soil surface of planting media surface of one or more plants (see Abstract) at a depth ranging from one tenth of an inch to forty-eight inches deep. See paragraph [0051].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the gel of Mankiewicz to be a polymer gel, as taught by Plate, in order to enhance the capacity of the gel to absorb and retain water (see Plate at paragraphs [0012]-[0013] and [0020]-[0030]). It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the gel coated substrate of Mankiewicz to be placed below the soil surface or planting media surface of one or more plants at a depth ranging from one tenth of an inch to forty-eight inches deep, as taught by Plate, in order to place the substrate at an optimum location for plant cultivation, near the main root zone of the plants. See Plate at paragraph [0051].
Furthermore, Hinsperger, similarly directed to method of conserving irrigation water (see, e.g., paragraph [0007]) comprising placing a fabric substrate in the form of an open weave woven fabric sheet (see figure 1 and paragraphs [0007] and [0034]) or web mat having a thread count of 1 to 100 threads per inch (see paragraph [0034]) on a soil surface adjacent one or more plants, wherein the fabric substrate allows irrigation water to pass through openings in the substrate when the one or more plants are being irrigated (see paragraph [0007]), and also slows down the rate of water evaporation from the soil or planting media. See id.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the fabric substrate of Mankiewicz as modified by Plate to be in the form of an open weave woven fabric sheet or web mat having a thread count of 1 to 100 threads per inch, as taught by Hinsperger, in order to achieve an optimum balance between water retention and evaporation, depending on the type of plant to be irrigated. Furthermore, the open weave and minimal thread count taught by Mankiewicz as modified by Plate and Hinsperger allows root penetration through the sheet or web mat. See Plate at paragraph [0051], teaching the fabric substrate being below a soil surface near a main root zone of the plant.
Re Claim 18, Mankiewicz as modified by Plate and Hinsperger teaches that the polymer gel coating the fabric substrate contains excess reactive molecules (Mankiewicz clay) that adsorb, bond or attract at least one dissolved fertilizer chemical component. See Mankiewicz at 3:51-67, noting that clay adsorbs, bonds, or attracts dissolved fertilizer chemical components. See also Spec. 11:19-12:4.
	Re Claim 23, Mankiewicz as modified by Plate and Hinsperger teaches that the polymer gel coated fabric substrate is placed at a depth ranging from 3 centimeters to 25 centimeters (1.181 inches to 9.843 inches) below the soil surface or the planting media surface. See Plate at paragraph [0051].
	Although Mankiewicz as modified by Plate and Hinsperger expressly teaches 1.181 to 9.843 inches, rather than 1 to 3 inches, i.e., an overlapping and larger range, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the depth to be from one to three inches below the soil surface or planting media surface, if the plant is of a variety have shorter roots or is a young, rather than mature, plant, having shorter roots. See Plate at paragraph [0051]. Applicant’s Specification discloses no criticality of the claimed depth range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments, filed 5/4/2022, with respect to the rejection(s) of claim(s) 17, 18, and 23 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Mankiewicz and Plate have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mankiewicz, Plate, and Hinsperger. Hinsperger teaches the newly recited limitations directed to the fabric substrate being an open weave woven fabric sheet or web mat having a thread count of 1 to 100 threads per inch.
In view of Applicant’s amendments to claim 17, the previously presented rejection of claims 17, 18, and 23 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Sumi, Mankiewicz, and Plate has been withdrawn. In particular, Sumi teaches needled mineral wool fibers. Accordingly, Applicant’s arguments directed to the combined teachings of Sumi, Mankiewicz, and Plate are rendered moot. See Rem. 8-9.
Applicant argues that “[u]nlike Mankiewicz, Applicant’s open weave woven fabric sheet or web mat is a[ ] one piece element, and does not include a separate base element.” Rem. 7.
Applicant’s argument is unpersuasive at least because it is not commensurate with the scope of claim 17, which does not require that the fabric sheet or web be a “one piece element.” Nor does Applicant persuasive explain why Mankiewicz’s fabric sheet or web mat including a base element would be precluded by the claims.
Additionally, Applicant’s contention is unpersuasive in view of the combined teachings of Mankiewicz, Plate, and Hinsperger. Notably, Hinsperger teaches an open weave woven fabric sheet (see figure 1 and paragraphs [0007] and [0034]) or web mat having a thread count of 1 to 100 threads per inch. See paragraph [0034]; see also rejection of claim 17, supra. An ordinarily skilled artisan at the time of Applicant’s invention would have combined the teachings of Mankiewicz, Plate, and Hinsperger in the manner set forth by the Examiner, for the reasons articulated above in the rejection.
Applicant avers that Mankiewicz’s “‘weave of fragments’ is not an open weave woven fabric sheet or web mat having a thread count of 1 to 100 threads per inch.” Rem. 7. Applicant further argues that “[a]n open weave woven fabric sheet or web mat as required by Applicant’s claims, can neither float nor otherwise migrate in the soil.” Id. at 8.
To the extent Applicant contends that a teaching of a “weave of fragments” does not meet the claimed “an open weave woven fabric sheet or web mat” as claimed, Applicant’s argument is unpersuasive in view of both the teaching of Mankiewicz of “a more open weave of fragment” (see 5:2-8), and also the teaching in Hinsperger of an open weave woven fabric sheet or web mat having a thread count of 1 to 100 threads per inch. See findings in the rejection of claim 17, supra. Regarding Applicant’s further contention that “weave of fragments” is not a teaching of “a thread count of 1 to 100 threads per inch,” such argument is unpersuasive in view of Hinsperger’s teachings.
Furthermore, Applicant’s argument that its sheet or web mat “can neither float nor otherwise migrate in the soil,” is not commensurate in scope with claim 17, which does not require such feature. See Rem. 8. Nor has Applicant demonstrated either that Mankiewicz’s sheet or web mat would float or migrate in soil, or that the sheet or web mat of Mankiewciz as modified by Plate and Hinsperger would float or migrate in soil.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642